CAYTON, Chief Judge
(concurring).
I agree with the foregoing opinion and add a feyr words on the subject of garage rent. On the earlier appeal I wrote critically of the Administrator’s failure to consider income from garage rent and service in making up his finding. Now the Administrator has made a special finding that use of garage facilities is not and never was included in the'minimum service standard; that though such facilities were available for some of the tenants, rental of garage space was to be the subject of separate agreement between landlord and tenant, distinct from the rental agreement covering occupancy of an apartment; and that garage income is therefore not properly a matter for consideration in connection with adjustment of apartment rent ceilings. This conclusion seems to be amply supported by evidence in the record.
More important, in his reconsideration of the case, the Administrator has removed the objection arising from his refusal to consider garage income. For in the previous case, while he refused to consider the income received from the garage in the rent adjustments, he did include some garage expenses in his general expense figure. This was manifestly unfair to the tenants. Now as, pointed out in the foregoing opinion, he has made deductions from the general expense figure for “all general expenses readily ascertainable as having some application to the garage operation * * * ” This meets the requirements of our earlier opinions and assures equal treatment to all classes of tenants directly or indirectly affected by the garage operation.